DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes
The Examiner attempted to contact Applicant’s Representative regarding an Examiner’s Amendment but has received no response.

Response to Amendment
Applicant's submission filed on 24 December 2021 has been entered.  Claims 1, 3, 8, 10, 15 and 16 have been amended.  Claims 4-6, 11-13 and 17-19 have been canceled.  Claims 1-3, 7-10, 14-16 and 20 are currently pending.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “wherein a method of determining an average NDVI value of each first planting block” in line 21 of the claim which appears to contain typographical errors and should recite “wherein determining the.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the univariate Gaussian model according to the de-noised NDVI data of a single date” in line 28 of the claim which appears to contain a typographical error and should recite “the univariate Gaussian model according to the de-noised NDVI data of the single date” as the limitation “single date” is recited in line 24 of the claim.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “The method according to claim 1, wherein a method of reducing noise” in line 1 of the claim which appears to contain a typographical error and should recite “The method according to claim 1, wherein reducing noise.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “The method according to claim 1, wherein fitting a first multivariate Gaussian model” in lines 1-2 of the claim which appears to contain a typographical error and should recite “The method according to claim 1, wherein fitting the first multivariate Gaussian model” as the limitation “multivariate Gaussian model” is recited on line 9 of claim 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “The method according to claim 3, wherein a method of fitting the first multivariate Gaussian model” in line 1 of the claim which appears to contain a typographical error and should recite “The method according to claim 3, wherein fitting the first multivariate Gaussian model”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim recites the limitation “wherein a method of determining an average NDVI value of each first planting block” in line 24 of the claim which appears to contain typographical errors and should recite “wherein determining the.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “the univariate Gaussian model according to the de-noised NDVI data of a single date” in line 31 of the claim which appears to contain a typographical error and should recite “the univariate Gaussian model according to the de-noised NDVI data of the single date” as the limitation “single date” is recited in line 27 of the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites the limitation “The computing device according to claim 8, wherein a method of reducing noise of the NDVI data” in lines 1-2 of the claim which appears to contain a typographical error and should recite “The computing device according to claim 8, wherein reducing noise of the NDVI data” as claim 9 is a device claim and not a method claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “wherein fitting a first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images” in lines 1-3 of the claim which appears to contain a typographical error and should recite “wherein fitting the first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images” as the limitation “first multivariate Gaussian model” is recited in line 12 of claim 8.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “determining an average NDVI value of each first planting block according to the de-noised NDVI data” in lines 4-5 of the claim which appears to contain a typographical error and should recite “determining the average NDVI value of each first planting block according to the de-noised NDVI data” as the limitation “average NDVI value” is recited in line 13 of claim 8.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites the limitation “The computing device according to claim 10, wherein a method of fitting the first multivariate Gaussian model” in lines 1-2 of the claim which appears to contain a typographical error and should recite “The .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites the limitation “wherein a method of determining an average NDVI value of each first planting block” in line 22 of the claim which appears to contain typographical errors and should recite “wherein determining the average NDVI value of each first planting block” as the limitation “average NDVI value” is recited in line 11 of the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation “the univariate Gaussian model according to the de-noised NDVI data of a single date” in line 29 of the claim which appears to contain a typographical error and should recite “the univariate Gaussian model according to the de-noised NDVI data of the single date” as the limitation “single date” is recited in line 25 of the claim.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “wherein fitting a first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images” in lines 1-3 of the claim which appears to contain a typographical error and should recite “wherein fitting the first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images” as the limitation “first multivariate Gaussian model” is recited in line 10 of claim 15.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitation “wherein a method of fitting the first multivariate Gaussian model” in lines 1-2 of the claim which appears to contain a typographical error and should recite “wherein fitting the first multivariate Gaussian model.”  Appropriate correction is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3, 7-10, 14-16 and 20 would be allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses identifying crops using time series data and normalized difference vegetation index (NDVI) to calculate the surface reflectance in red and infrared.  The prior art does not disclose the limitations “fitting a first multivariate Gaussian model based on the de-noised NDVI data of the sample remote sensing images, comprising: determining an average NDVI value of each first planting block according to the de-noised NDVI data of the sample remote sensing images; ... wherein the method of determining the average NDVI value of each first planting block according to the de-noised NDVI data of the sample remote sensing images comprises: for each first planting block, fitting a univariate Gaussian model according to de-noised NDVI data of the first planting block of a single date, wherein a mean of the univariate Gaussian model is an average value of the de-noised NDVI data of the first planting block, and a variance of the univariate Gaussian model is a variance of the de-noised NDVI data of the first planting block; calculating a first distance from each pixel in the first planting block to a distribution center of the univariate Gaussian model according to the de-noised NDVI data of the single date of the first planting block: and excluding the pixel from the first planting block if the first distance is greater than or equal to a first preset value.”

The closest prior art being Lin, C. H. U., et al. "Monitoring of winter wheat distribution and phenological phases based on MODIS time-series: A case study in the Yellow River Delta, China." Journal of integrative agriculture 15.10 (2016): 2403-2416 discloses a method for identification of winter wheat  using moderate resolution imaging spectroradiometer (MODIS) time series data.  The normalized difference vegetation index (NDVI) is obtained by calculating the surface reflectance in red and infrared.  

Skakun, Sergii, et al. "Early season large-area winter crop mapping using MODIS NDVI data, growing degree days information and a Gaussian mixture model." Remote Sensing of Environment 195 (2017): 244-258 discloses a system and method for early season large-area winter crop mapping using Moderate Resolution Imaging Spectroradiometer (MODIS) derived Normalized Difference Vegetation Index (NDVI) time-series and growing degree days (GDD) information derived from the Modern-Era Retrospective analysis for Research and Applications.  NDVI values for the study area were calculated using surface reflectance in red and near infra-red (NIR) spectral bands. The system and method uses a Gaussian mixture model to discriminate winter crops from other crops.

Zhang XW, Liu JF, Qin Z, Fen QI. Winter wheat identification by integrating spectral and temporal information derived from multi-resolution remote sensing data. Journal of Integrative Agriculture. 2019 Nov 1;18(11):2628-43 discloses a system and method to identify winter wheat by integrating spectral and temporal information derived from multi-resolution remote sensing data and determine the spatial distribution of sub-pixels within the coarse resolution pixels. The membership of pixels which belong to winter wheat is calculated using a 25-m resolution resampled Landsat Thematic Mapper (TM) image based on the Bayesian equation. Then, the winter wheat abundance (acreage fraction in a pixel) is assessed by using a multiple regression model based on the unique temporal change features from moderate resolution imaging spectroradiometer (MODIS) time series data. Finally, winter wheat is .

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668